UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-02021 Deutsche Securities Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 12/31 Date of reporting period: 6/30/2015 ITEM 1. REPORT TO STOCKHOLDERS June 30, 2015 Semiannual Report to Shareholders Deutsche Real Estate Securities Income Fund Contents 3 Letter to Shareholders 4 Performance Summary 7 Portfolio Management Team 8 Portfolio Summary 10 Investment Portfolio 15 Statement of Assets and Liabilities 17 Statement of Operations 18 Statement of Changes in Net Assets 19 Financial Highlights 24 Notes to Financial Statements 36 Information About Your Fund's Expenses 38 Advisory Agreement Board Considerations and Fee Evaluation 43 Account Management Resources 45 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Bond investments are subject to interest-rate, credit, liquidity and market risks to varying degrees. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Dividends are not guaranteed. If the dividend-paying stocks held by the fund reduce or stop paying dividends, the fund’s ability to generate income may be adversely affected. Preferred stocks, a type of dividend-paying stock, present certain additional risks. The fund may use derivatives, including as part of its covered call strategy. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. In using a covered call strategy, the fund foregoes the opportunity to benefit from an increase in the price of the underlying security (but continues to bear the risk of a decline in the value) or in the case of an illiquid market, the fund may be unable to sell the underlying security until the option expires or is exercised. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. There are special risks associated with an investment in real estate, including REITS. These risks include credit risk, interest rate fluctuations and the impact of varied economic conditions. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: Despite slow growth during the first half of 2015, the U.S. economy’s underlying fundamentals remain sound. Employment growth has been solid, the housing market continues to improve and households have strengthened their finances. Real income is firming thanks to the improving labor market and lower energy prices. And, while consumers remain cautious, they’re likely to loosen their purse strings over time. In short, our economists see an environment that should support modestly above-trend domestic growth. The strong U.S. dollar continues to act as a headwind to exports and (for those whose positions are not hedged) a detractor from foreign equity returns. The U.S. Federal Reserve Board is likely to start raising short-term interest rates in the U.S. later this year. However, the specific timing depends on whether the recent slowdown in activity reverses, the labor markets continue to heal and inflation truly bottoms. In any case, analysts expect the process to be gradual. Meanwhile, the global picture, which had appeared to be brightening, is again in flux due to uncertainties regarding the Greek debt crisis and its potential ramifications. Overall, our strategic view remains generally positive. While we do not see Greece posing a major risk of contagion across the Eurozone, heightened volatility can be expected. As always, we encourage you to visit us at deutschefunds.com for timely information about economic developments and your Deutsche fund investment. With frequent updates from our Chief Investment Officer and economists, we want to ensure that you have the resources you need to make informed decisions. Thank you for your continued investment. We appreciate the opportunity to serve your investment needs. Best regards, Brian Binder President, Deutsche Funds Performance Summary June 30, 2015 (Unaudited) Class A 6-Month‡ 1-Year Life of Fund* Average Annual Total Returns as of 6/30/15 Unadjusted for Sales Charge –6.13% –2.63% 4.79% Adjusted for the Maximum Sales Charge (max 5.75% load) –11.53% –8.23% 1.35% S&P 500 Index† 1.23% 7.42% 14.73% FTSE EPRA/NAREIT North America Index†† –6.06% 2.82% 10.78% Class C 6-Month‡ 1-Year Life of Fund* Average Annual Total Returns as of 6/30/15 Unadjusted for Sales Charge –6.48% –3.36% 4.07% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) –7.39% –3.36% 4.07% S&P 500 Index† 1.23% 7.42% 14.73% FTSE EPRA/NAREIT North America Index†† –6.06% 2.82% 10.78% Class R6 6-Month‡ Life of Class** Average Annual Total Returns as of 6/30/15 No Sales Charges –6.01% –3.36% S&P 500 Index† 1.23% 4.74% FTSE EPRA/NAREIT North America Index†† –6.06% 0.01% Class S 6-Month‡ 1-Year Life of Fund* Average Annual Total Returns as of 6/30/15 No Sales Charges –6.05% –2.56% 5.01% S&P 500 Index† 1.23% 7.42% 14.73% FTSE EPRA/NAREIT North America Index†† –6.06% 2.82% 10.78% Institutional Class 6-Month‡ 1-Year Life of Fund* Average Annual Total Returns as of 6/30/15 No Sales Charges –6.01% –2.38% 5.06% S&P 500 Index† 1.23% 7.42% 14.73% FTSE EPRA/NAREIT North America Index†† –6.06% 2.82% 10.78% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated May 1, 2015 are 2.81%, 3.62%, 2.82%, 2.68% and 2.50% for Class A, Class C, Class R6, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * Deutsche Real Estate Securities Income Fund commenced operations on September 23, 2013. The performance shown for the index is for the time period of September 30, 2013 through June 30, 2015, which is based on the performance period of the life of the Fund. ** Class R6 shares commenced operations on August 25, 2014. The performance shown for the index is for the time period from August 31, 2014 through June 30, 2015, which is based on the performance period of the life of Class R6. † The Standard and Poor's 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. †† The FTSE EPRA/NAREIT North America Index tracks the performance of companies engaged in the ownership and development of the North American real estate market. ‡ Total returns shown for periods less than one year are not annualized. Class A Class C Class R6 Class S Institutional Class Net Asset Value 6/30/15 $ 12/31/14 $ Distribution Information as of 6/30/15 Income Dividends, Six Months $ Capital Gain Distributions, Six Months $ Portfolio Management Team John F. Robertson, CFA, Managing Director Portfolio Manager of the fund. Began managing the fund in 2013. — Joined Deutsche Asset & Wealth Management in 1997; previously was an Assistant Vice President of Lincoln Investment Management responsible for REIT research. — Co-Head of Liquid Real Assets and Member of the Deutsche Asset & Wealth Management Alternatives and Real Assets Executive Committee: Chicago. — Investment industry experience began in 1988. — BA, Magna Cum Laude, Wabash College; MBA, Indiana University. John W. Vojticek, Managing Director Portfolio Manager of the fund. Began managing the fund in 2013. — Joined Deutsche Asset & Wealth Management in 2004; previously worked as Principal at KG Redding and Associates, March 2004–September 2004; and previously Managing Director of Deutsche Asset Management from 1996–March 2004. — Co-Head and Chief Investment Officer of Liquid Real Assets for Deutsche Asset & Wealth Management. — Investment industry experience began in 1996. — BS, University of Southern California. Joseph D. Fisher, CFA, Director Portfolio Manager of the fund. Began managing the fund in 2013. — Joined Deutsche Asset & Wealth Management in 2004; previously served in the Real Estate Equity Investment Management Group at Principal Real Estate Investors. — Co-Head of Real Estate Securities for the Americas and Co-Lead Portfolio Manager: Chicago. — Investment industry experience began in 2003. — BBA, The University of Iowa; MBA, Kellogg School of Management, Northwestern University. David W. Zonavetch, CPA, Director Portfolio Manager of the fund. Began managing the fund in 2013. — Joined Deutsche Asset & Wealth Management in 1998; previously worked as Senior Accountant in Corporate Finance; and as an Analyst at Cendant Mobility. — Co-Head of Real Estate Securities, Americas and Co-Lead Portfolio Manager: Chicago. — Investment industry experience began in 1996. — BS, University of Illinois at Urbana-Champaign. Hans-Joachim Weber, Assistant Vice President Portfolio Manager of the fund. Began managing the fund in 2013. — Joined Deutsche Asset & Wealth Management in 2007. — Co-Portfolio Manager of DWS Dividende Direkt 2014 and DWS Dividende Deutschland Direkt 2014 since 2010; Co-Portfolio Manager of DWS Dividende Emerging Markets Direkt 2015, DWS Dividende USA Direkt 2014, and DWS Invest Top Dividende Premium since 2011; and Co-Portfolio Manager of DWS Diskont Basket since 2013; Specialist for equity derivative strategies for the DWS Equity platform in 2009 and Analyst for the food retail sector in 2009 and 2008. — BA, Fachhochschule Ludwigshafen; Bankkaufmann Sparkasse Starkenburg. Portfolio Summary (Unaudited) Ten Largest Equity Holdings at June 30, 2015 (38.7% of Net Assets) Country Percent 1. National Retail Properties, Inc. Real estate investment trust which owns and manages commercial properties throughout the United States United States 5.5% 2. Kilroy Realty Corp. Real estate investment trust engaged in the ownership, acquisition, development and operation of Class A office properties located in California and Washington United States 5.4% 3. CBL & Associates Properties, Inc. Owner of regional shopping malls and community shopping centers United States 4.5% 4. Dream Office Real Estate Investment Trust Open-ended real estate investment trust that acquires and manages office and industrial properties throughout Canada Canada 3.7% 5. Omega Healthcare Investors, Inc. Invests in and provides financing to the long-term care industry United States 3.4% 6. Healthcare Trust of America, Inc Real estate investment trust that acquires, owns and operates medical office buildings United States 3.4% 7. Equity Residential Operator of multifamily properties United States 3.3% 8. Public Storage Owner and operator of personal and business mini-warehouses United States 3.3% 9. Artis Real Estate Investment Trust Real estate investment trust that acquires and maintains a portfolio of properties Canada 3.2% 10. Vornado Realty Trust Owner and manager of investments in community shopping centers United States 3.0% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 10. A quarterly Fact Sheet is available on deutschefunds.com or upon request. Please see the Account Management Resources section on page 43 for contact information. Investment Portfolio as of June 30, 2015 (Unaudited) Shares Value ($) Common Stocks 79.3% Real Estate Investment Trust ("REITs") 79.3% Apartments 8.5% Education Realty Trust, Inc. Equity Residential Mid-America Apartment Communities, Inc. UDR, Inc. Diversified 24.0% Artis Real Estate Investment Trust Cominar Real Estate Investment Trust Crombie Real Estate Investment Trust Digital Realty Trust, Inc. Dream Office Real Estate Investment Trust Duke Realty Corp. DuPont Fabros Technology, Inc. Lexington Realty Trust Liberty Property Trust Retail Properties of America, Inc. "A" Vornado Realty Trust Washington Real Estate Investment Trust Health Care 14.0% HCP, Inc. Healthcare Realty Trust, Inc. Healthcare Trust of America, Inc. "A" National Health Investors, Inc. Omega Healthcare Investors, Inc. Physicians Realty Trust Hotels 2.2% DiamondRock Hospitality Co. Hospitality Properties Trust Industrial 1.7% Prologis, Inc. Manufactured Homes 1.3% Sun Communities, Inc. Office 8.9% BioMed Realty Trust, Inc. Brandywine Realty Trust Highwoods Properties, Inc. (a) New York REIT, Inc. Parkway Properties, Inc. Piedmont Office Realty Trust, Inc. "A" (a) Regional Malls 6.5% CBL & Associates Properties, Inc. General Growth Properties, Inc. Simon Property Group, Inc. Taubman Centers, Inc. Shopping Centers 7.9% Alexander's, Inc. Equity One, Inc. Federal Realty Investment Trust Kite Realty Group Trust Weingarten Realty Investors Specialty Services 4.3% Agree Realty Corp. National Retail Properties, Inc. Spirit Realty Capital, Inc. Total Common Stocks (Cost $20,342,048) Preferred Stocks 20.2% Real Estate Investment Trust ("REITs") 20.2% Diversified 0.7% Digital Realty Trust, Inc. "E" Health Care 2.6% Sabra Health Care REIT, Inc. "A" Office 5.3% Kilroy Realty Corp. "G" Kilroy Realty Corp. "H" Regional Malls 0.8% CBL & Associates Properties, Inc. "D" Shopping Centers 2.8% Kimco Realty Corp. "H" Specialty Services 3.9% National Retail Properties, Inc. "D" National Retail Properties, Inc. "E" Storage 4.1% CubeSmart "A" Public Storage "P" Total Preferred Stocks (Cost $4,685,174) Securities Lending Collateral 2.4% Daily Asset Fund Institutional, 0.16% (b) (c) (Cost $530,100) Cash Equivalents 0.3% Central Cash Management Fund, 0.09% (b) (Cost $61,797) % of Net Assets Value ($) Total Investment Portfolio (Cost $25,619,119)† Other Assets and Liabilities, Net ) ) Net Assets Portfolio holdings in real estate entities outside the United States are generally organized as either corporations, trusts or partnerships subject to the tax laws of their country of domicile. † The cost for federal income tax purposes was $25,763,122. At June 30, 2015, net unrealized depreciation for all securities based on tax cost was $2,899,029. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $11,418 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $2,910,447. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at June 30, 2015 amounted to $517,294, which is 2.3% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. At June 30, 2015, open written options on equity securities were as follows: Contracts Expiration Date Strike Price ($) Premiums Received ($) Value ($) (d) Over-The-Counter Call Options Agree Realty Corp. 1 7/24/2015 ) Brandywine Realty Trust 1 8/21/2015 ) CBL & Associates Properties, Inc. 1 8/21/2015 ) Duke Realty Corp. 2 7/24/2015 ) DuPont Fabros Technology, Inc. 1 7/24/2015 ) Education Realty Trust, Inc. 2 7/24/2015 ) Equity One, Inc. 2 7/24/2015 ) Equity Residential 1 8/21/2015 ) Federal Realty Investment Trust 3 7/24/2015 ) Healthcare Realty Trust, Inc. 1 7/24/2015 ) Healthcare Trust of America, Inc. 1 8/21/2015 ) National Health Investors, Inc. 1 7/24/2015 ) Omega Healthcare Investors, Inc. 1 8/21/2015 ) Prologis, Inc. 2 7/24/2015 ) UDR, Inc. 1 8/21/2015 ) Vornado Realty Trust 1 8/21/2015 ) Weingarten Realty Investors 1 8/21/2015 ) Total ) (d) Unrealized appreciation on written options on equity securities at June 30, 2015 was $31,170, net of premiums received. For information on the Fund's policy and additional disclosures regarding written options contracts, please refer to the Derivatives section of Note B in the accompanying Notes to Financial Statements. Counterparties: 1 Citibank N.A. 2 Morgan Stanley 3 Bank of America Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2015 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (e) $ $
